Corrected Order filed September 8, 2016




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00115-CV
                                    ____________

                    AC PLASTIQUES USA, LLC, Appellant

                                          V.

CORPRO, INC., AND JAMES CONSTRUCTION GROUP, LLC, Appellees


                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-72717

                             CORRECTED ORDER

      AC Plastiques USA filed this interlocutory appeal challenging the denial of
its special appearances filed against CorPro, Inc. and James Construction Group,
LLC. Since the denial of the special appearances, CorPro filed a notice of nonsuit
requesting the trial court to dismiss all of its claims against AC Plastiques. The trial
court signed an order dismissing CorPro’s claims with prejudice to refiling. The trial
court also severed a previously granted summary judgment against CorPro into a
separate cause number.
      On July 26, 2016, CorPro filed a motion to dismiss AC Plastiques’ appeal of
the denial of CorPro’s special appearance. CorPro argues that because the summary
judgment has been severed, and CorPro’s claims have been dismissed, any issues
against CorPro are moot. CorPro’s motion is granted. Appellee CorPro is ordered
DISMISSED from the interlocutory appeal. The interlocutory appeal shall continue
as to appellee James Construction Group, LLC.



                                     PER CURIAM

Panel consists of Chief Justice Frost and Justice Donovan and Brown.